Citation Nr: 1715852	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  03-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertension, coronary artery disease, angina pectoris, and vasospasm.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  He also had Army Reserve active duty for training (ACDUTRA) from June 2, 2002 to June 14, 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was before the Board in May 2006, January 2012, May 2013, and August 2015, when in each instance it was remanded for additional development.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.  

In October 2016, Kenneth L. LaVan, the Veteran's authorized representative at        the time, submitted a VA Form 9 requesting a Board Central Office hearing in Washington, D.C.  The Veteran appointed two successive subsequent representatives.  Neither subsequent representative has addressed this request for a hearing.  The Veteran has also not made such a request.  Because the Veteran was already afforded a Board hearing on this issue, and no good cause indicating why a new hearing is needed was provided, the motion by the prior representative for another hearing is denied.  


FINDINGS OF FACT

The probative, competent evidence is against finding that the Veteran's heart condition, to include hypertension, coronary artery disease, angina pectoris, or  vasospasm, developed in active service or during a period of ACDUTRA, was present to a compensable degree within one year following active service, was aggravated by his period of ACDUTRA, or is otherwise related to his service.  


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include hypertension, coronary artery disease, angina pectoris and vasospasm, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2002 and September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied. The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also notes that actions requested in the prior remand have been undertaken.  The Veteran was provided with VA examinations and addendum opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.       Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.           § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed    to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be granted for injury or disease incurred while on ACDUTRA. 38 U.S.C.A. § 101(24) (2016).  Service connection may also be granted for injuries incurred while on inactive duty for training (INACDUTRA),   but not for disease. Id.  

Additionally, presumptive periods for service connection, the presumption of soundness, and the presumption of aggravation do not apply to ACDUTRA      unless the appellant became disabled as a result of a disease or injury incurred        or aggravated in the line of duty during the period of ACDUTRA. Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Board notes that the Veteran is not service connected for any disability as a result of disease or injury incurred in or aggravated during a period of ACDUTRA. Rather, his service connected disabilities stem from his active duty period of service or as secondary to such disabilities. Accordingly, while these presumptions may apply with respect to his period of active duty, they do not apply with respect the June 2002 period of ACDUTRA, the period upon which the Veteran's claim is based.

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,       there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake         v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends, in effect, that he incurred heart disability or suffered permanent progression of heart disability during his period of ACDUTRA from June 2, 2002 to June 14, 2002, with a cardiac event during ACDUTRA. He does   not claim that a heart condition resulted from prior active duty or from any other period of ACDUTRA or INACDUTRA.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hypertension, coronary artery disease, and vasospasm, as ongoing or treated cardiac or cardiovascular conditions status post multiple surgical interventions.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether any of these cardiac conditions are related to service.

Moreover, service treatment records for his period of active duty reveal no complaints, findings, or diagnosis of hypertension or any cardiovascular condition.  A periodic examination from August 1984 revealed normal heart and vascular systems.  As there is no competent evidence of a cardiovascular condition in active service or within one year following discharge from service in September 1982, competent evidence linking a current cardiac or cardiovascular condition with service is required to establish service connection.  

The Veteran underwent an examination in June 2009 to address the claim. A subsequent records-based review was conducted in February 2012, and an addendum to that February 2012 examination was produced in January 2016.      The examiners are in accord that while the Veteran had a symptomatic episode       at the beginning of his June 2002 period of ACDUTRA, this was not a heart attack or other permanently damaging cardiac episode, but rather an acute episode of cardiac symptoms, and that permanent additional cardiac damage did not result from this ACDTURA period.  VA opinions in July 2009 and February 2012 are      in accord that the Veteran had a heart condition prior to the June 2002 period of ACDUTRA and that the medical events experienced during ACDUTRA in June 2002 were acute manifestations of pre-existing coronary artery disease.  The circumstances are well-explained by examiners in a January 2016 report which        is an addendum to the examination report in February 2012.  

As the examiner noted in the January 2016 addendum, the Veteran in months immediately prior to his June 2002 ACDUTRA had not seen a physician for cardiac care and continued to have elevated cholesterol and to be overweight, with a prior history of elevated blood pressure controlled by multiple medications, even though his blood pressure when last measured in January 2002 was not uncontrolled, at 148/80.  When the Veteran began the period of ACDUTRA, on the morning of June 3, 2002, he reported to sick call with a complaint of chest pain, and his blood pressure was then recorded as 193/123.  He was accordingly transferred to a medical facility where he was admitted for evaluation and medical care.  Thus, he only engaged in activities during ACDUTRA for a day before undergoing care for active cardiac symptoms.  

At the medical facility to which he was transferred he was diagnosed with hypertension and "angor pectoris."  He was discharged from the medical facility the following day.  The examiner noted that following initial days of treatment there were no additional records reflecting cardiac complaints during the ACDUTRA until June 13, 2002, when he complained of 4/10 chest pain radiating into the left arm with a blood pressure of 193/123.  He was then evaluated to rule out a cardiac event, with no evidence of an acute myocardial infarction found.  He was nonetheless hospitalized and started on treatment and underwent a complete evaluation.  While he had three chest pain episodes during the hospitalization, cardiac enzymes were negative and there was no evidence    of ischemia on EKG.  A coronary angiography was performed showing single vessel disease, for which a percutaneous transluminal coronary angioplasty (PTCA) was recommended.  The PTCA was performed on July 10, 2002, subsequent to the period    of ACDUTRA. 

The examiner in the January 2016 addendum noted that the Veteran was evaluated at the emergency room on July 15, 2002 complaining of chest pain, and the Veteran was re-admitted, but coronary vasospasm was ultimately assessed, treated with a change in treatment.  The Veteran underwent treatment changes and also stopped smoking and began following dietary and medical recommendations.  

The examiner concluded that the Veteran's coronary artery disease had been of a long-standing nature prior to the period of ACDUTRA, and that his coronary artery disease and coronary vasospasm had resulted from multiple risk factors including hypertension without treatment, elevated lipids, chronic smoking, overweight, and failure to follow medical treatment with absence of monitoring.  The examiner reviewed treatment records in years preceding the June 2002 ACDUTRA which documented these risk factors.  The examiner emphasized that coronary artery disease "takes years to develop" and is not acquired in a single day. They concluded that the natural progress of the disease resulted in the acute symptoms presenting at the beginning of ACDUTRA, without permanent increase in severity of the disease occurring during the period of ACDUTRA. On these bases, the examiner concluded that it was not at least as likely as not that the Veteran's hypertension, coronary artery disease, or other cardiovascular condition, was caused or aggravated during his period of ACDUTRA in June 2002.  

The Board finds the opinion by the 2016 examiner to be well-supported by the    prior record and medical knowledge, and entirely consistent with the prior examination opinions, from examinations in July 2009 and February 2012. The Board accordingly affords these medical opinions significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Board has considered the question of whether symptoms manifesting during the June 2002 ACDUTRA period represented an aggravation, as the examiners pointed out in the addendum, the Veteran underwent medical treatment and evaluations from the beginning of the period of ACDUTRA when symptoms were first reported in ACDUTRA as well as subsequently toward the end of the period of ACDUTRA, and these evaluations did not show elevated cardiac enzymes or other evidence of acute myocardial infarction, with an EKG negative for evidence of ischemia. Thus, consistent with the examiners' conclusions, these objective findings during ACDUTRA are well-document support for the absence of such permanent damage or associated permanent increase in severity of disease at that time. 

As noted above, the presumption of soundness does not apply to his period of ACDUTRA, and the burden in on the Veteran to establish his pre-existing condition was aggravated by his ACDUTRA. While the Veteran believes that his current cardiovascular condition is related to that period of ACDUTRA, as a lay person,    the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, questions of diagnosis, etiology, and aggravation of cardiovascular disease are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to any relationship between cardiovascular conditions and the June 2002 period of ACDUTRA is not competent medical evidence.  Thus, the Veteran's own opinions regarding questions of incurrence or aggravation of cardiovascular disease during ADCTURA in June 2002 are not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Similarly, lay statements by a fellow soldier dated in July 2013, and by family members of the Veteran dated in May 2014, to the effect that the Veteran had     some heart difficulties in or around June 2002 or during ACDUTRA, that activities during ACDTURA or lack of proper care made the heart difficulties worse or   brought on symptoms of heart difficulties, are not competent medical opinions.      As above, there is no indication these persons possess medical training sufficient     to render such opinions.  Again, the Board finds the opinion of the VA examiners    to be sufficiently more probative than the Veteran's lay assertions. 

Based on its review of the entirety of the evidence, the Board finds the preponderance of the evidence against a heart condition, to include hypertension, coronary artery 
disease, angina pectoris, and vasospasm, having developed in active service, or having developed or been permanently aggravated during the ACDUTRA period in June 2002. A heart condition also was not shown by any competent evidence to have been present during active duty service or to a compensable degree within the first year following the Veteran's September 1982 service discharge.  Finally, there is no competent evidence showing heart disease arising during any other period of ACDUTRA or a heart attack during INACDUTRA. Accordingly, the claim for service connection is denied.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart condition, to include hypertension, coronary artery disease, angina pectoris, and vasospasm, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


